DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00032-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


LANDFORCE EXPRESS 
CORPORATION,                                               §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

PROGRESSIVE PARTNERS, INC.
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In the motion, Appellant represents that the parties
have reached an agreement that disposes of all issues presented for appeal.  Because Appellant has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the motion is granted, and
the appeal is dismissed.  The costs of the appeal are taxed against the party incurring same.
Opinion delivered May 18, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(PUBLISH)